DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
2.	This communication is considered fully responsive to the amendment/response filed on the 9th of December, 2021. 
(a).	The rejection(s) of Claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of Patent No.: US 10,609,717 B2 to Li et al., Claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of Patent No.: US 10,448,413 B2 to Li et al. and Claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-21 of Patent No.: US 10,257,841 B2 to Li et al. is withdrawn because the terminal disclaimer filed on the 9th of December, 2021 is approved.

Allowable Subject Matter
3.	Claims 1-8 are allowed.  Independent Claims 1 and 5 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘wherein each of the plurality of MCS tables indicates modulation orders and code rates, wherein the plurality of MCS tables comprises a first MCS table which supports 256 quadrature amplitude modulation (QAM) and a second MCS table which does not support 256 QAM, and wherein a number of MCS indexes in the first MCS table is equal to a number of MCS indexes in the second MCS table’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463